Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNEIDER ET AL (US 2015/0173846) in view of NISHIZAWA et al (US 2016/0284129).

As per claim 1 SCHNEIDER ET AL depicts in figure 2 and discloses: A microscope system, comprising: a surgical microscope 200, an operating device configured to be operated by a user, and a processor 206 configured to receive a command signal from the operating device { [0022] The processor 206 captures the data from the cameras, processes it and transmits it to the HMD's and monitors. } in response to the user operation and to control the surgical microscope 200 based on the command signal { [0073] The processing device interprets predefined gestures, and accordingly operates respective functions of the microsurgery system.}, wherein the operating device comprises a sensor unit 218 configured to detect the user operation and to generate the command signal based on the detected user operation { [0073] That is, the head tracker or eye tracker of the microsurgery system captures the head or eye movements of the user . . . For example, the user can move her head forward to activate a "zoom in" function, or move her head away to activate a "zoom out" function (the same can be for focus instead of zoom). }, wherein the sensor unit 218 is further configured to be worn by the user. { [0147] For instance, the sensor can be mounted on the head of the user and the markers on the bed of the patient. Alternatively, the sensor is mounted on the bed of the patient (or at another place in the OR), and the markers are mounted on the head of the user. Further alternatively, one sensor is mounted on the head and one in the OR and some markers are mounted on the head and some in the OR. }

Regarding claim 1 SCHNEIDER et al is silent as to:  wherein the sensor unit is further configured to be worn by the user, and wherein the sensor unit comprises a feedback module configured to provide a feedback information on an operating state of the surgical microscope.  With respect to claim 1 NISHIZAWA et al discloses:  wherein the sensor unit is further configured to be worn by the user, and wherein the sensor unit comprises a feedback module configured to provide a feedback information on an operating state of the surgical microscope.  { [0172] In addition, without being illustrated, the virtual image display 100 may be provided with a vibration sensor and a motion sensor. The vibration sensor (not illustrated) is configured by using, for example, an acceleration sensor. When the user performs an operation of tapping the frame portion 102 (a knocking operation), the vibration sensor detects the vibration caused by this operation. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the microscope system of SCHNEIDER ET AL with the sensor unit further configured to be worn by the user, and wherein the sensor unit comprises a feedback module configured to provide a feedback information on an operating state of the surgical microscope as taught by NISHIZAWA et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a sensor unit further configured to be worn by the user, and wherein the sensor unit comprises a feedback module configured to provide a feedback information on an operating state of the surgical microscope so as to alert the user of detection by the sensor unit.

As per claim 2 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 1, wherein the sensor unit 218 comprises at least one sensor selected from a group comprising a gyroscope, an accelerometer, a muscle activity sensor, a button, a pressure sensor, a magnetic field sensor, an electric field sensor, an induction sensor, and a microphone. { [0147] Alternatively, tracker 218 can be electromagnetic tracker, ultrasonic tracker, electromechanical tracker (e.g., Micro-electro-mechanical System-MEMS-gyroscopes), and any other tracking mechanism. }

As per claim 3 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 2, wherein the sensor unit 218 comprises at least two sensors from the group, said two sensors being configured to interact with each other. { [0147] Alternatively, tracker 218 can be electromagnetic tracker, ultrasonic tracker, electromechanical tracker (e.g., Micro-electro-mechanical System-MEMS-gyroscopes), and any other tracking mechanism. }

As per claim 4 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 3, wherein one of the two sensors is configured to detect an activation of the sensor unit 218, and the other sensor is configured to generate the command signal based on the user input after detecting the activation of the sensor unit 218. { [0073] In accordance with another embodiment of the disclosed technique, microsurgery system 200 can further include a gesture control module allowing control of system 200 via gestures. That is, the head tracker or eye tracker of the microsurgery system captures the head or eye movements of the user. The processing device interprets predefined gestures, and accordingly operates respective functions of the microsurgery system. For example, the user can move her head forward to activate a "zoom in" function, or move her head away to activate a "zoom out" function (the same can be for focus instead of zoom). }

As per claim 5 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 1, wherein the sensor unit 218 is configured to be a stand-alone sensor unit 218. { [0025] Additionally, the ROI can be slaved to HMD 208 (i.e., as tracked by tracker 218) thereby conveniently providing the user with the ROI image sequences she is interested in. &  [0147] Tracker 218 can be, for example, an optical tracker employing at least one image sensor and at least three optical markers. For instance, the sensor can be mounted on the head of the user and the markers on the bed of the patient. Alternatively, the sensor is mounted on the bed of the patient (or at another place in the OR), and the markers are mounted on the head of the user. }

As per claim 6 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 1, comprising a further sensor unit 218 configured to interact with said sensor unit 218 to generate the command signal. { [0147] Alternatively, tracker 218 can be electromagnetic tracker, ultrasonic tracker, electromechanical tracker (e.g., Micro-electro-mechanical System-MEMS-gyroscopes), and any other tracking mechanism. }

As per claim 7 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 1, wherein the sensor unit 218 comprises a feedback module configured to provide a feedback information on an operating state. { [0039] For example, processing device receives input detailing the Line of Site (LOS) of the head or of the eye of the user from tracker 218. }

As per claim 8 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 7, wherein said feedback information comprises at least one of an activation state of the sensor unit 218 and an operating status of the surgical microscope 200. { [0039] Processing device 206 determines the ROI according to the tracked LOS. The ROI can be also extracted from user input received via a joystick, a keyboard, a foot pedestal, voice activation, and any other input device. According to another embodiment of the disclosed technique, the ROI is derived by tracking a point of a tool (e.g., a scalpel) held by the surgeon or other features in the image. In this case the ROI can be updated in real-time as the operation progresses. }

As per claim 9 SCHNEIDER ET AL discloses: The microscope system according to claim 7, wherein the feedback module is configured to provide said feedback in form of at least one of vibration, mechanical pressure, electrical pulse, sound, and light. { [0063] In accordance with another embodiment of the disclosed technique, light source 216 can provide visual guidance to the user. For example, if the light is in the visible spectrum, it can be used to mark areas of interest, mark places to perform surgery cuts, direction symbol, and the like. Illuminating in the near-infrared can be used for structured light applications. }

As per claim 10. SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 1, wherein the sensor unit 218 further comprises a control element configured to control the surgical microscope 200 in a manner not related to the generation of said command signal. { [0062] As mentioned above, processing device 206 receives the operated-area image sequences acquired by cameras 202 and 204, and receives input indicating an ROI of the operated area (e.g., the LOS of HMD 208 determined by tracker 218 or from the joysticks movements) . . . [0152] Tracker 218 can be used as an input interface for controlling various functions. }

As per claim 12 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 1, wherein the sensor unit 218 is further configured to detect a physical condition of the user. { [0145] Referring back to FIG. 2, in some embodiments of the disclosed technique, HMD 208 is coupled with tracker 218 (e.g., tracking the head, the eye, or both). Tracker 218 tracks the LOS of the user (i.e., also referred to as the gaze direction). For example, tracker 218 is an eye tracker directly tracking the user LOS, or is a head tracker tracking the head of the user and accordingly determining the viewer LOS. The LOS can be calculated, for example, for three coordinates (e.g., azimuth, elevation and rotation - orientation) or for six coordinates (position and orientation). }

As per claim 13 SCHNEIDER ET AL depicts in figure 2 and discloses: The microscope system according to claim 1, comprising a user wearable device configured to be worn on a part of the body of the user, said user wearable device including the sensor unit 218. { [0021] The microsurgery system of the disclosed technique includes digital cameras suspended above the operated area, Head Mounted Display (HMD) and a processor. }

As per claim 14 SCHNEIDER ET AL depicts in figure 2 and discloses: A method for controlling a surgical microscope 200, the method comprising: detecting a user operation by means of a sensor unit 218 { [0055] Tracker 218 can be a head tracker, an eye tracker, or both, for tracking the position and orientation, or at least the Line of Sight (LOS) of the user. } which is worn by a user { [0021] The microsurgery system of the disclosed technique includes digital cameras suspended above the operated area, Head Mounted Display (HMD) and a processor. }, generating a command signal based on the detected user operation, and controlling the surgical microscope 200 based on the command signal. { [0073] That is, the head tracker or eye tracker of the microsurgery system captures the head or eye movements of the user . . . For example, the user can move her head forward to activate a "zoom in" function, or move her head away to activate a "zoom out" function (the same can be for focus instead of zoom). },

Regarding claim 14 SCHNEIDER et al is silent as to:  wherein a feedback information on an operating state of the surgical microscope is provided by means of a feedback module comprised by the sensor unit.  With respect to claim 14 NISHIZAWA et al discloses:  wherein a feedback information on an operating state of the surgical microscope is provided by means of a feedback module comprised by the sensor unit.  { [0172] In addition, without being illustrated, the virtual image display 100 may be provided with a vibration sensor and a motion sensor. The vibration sensor (not illustrated) is configured by using, for example, an acceleration sensor. When the user performs an operation of tapping the frame portion 102 (a knocking operation), the vibration sensor detects the vibration caused by this operation. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the microscope system of SCHNEIDER ET AL with a feedback information on an operating state of the surgical microscope is provided by means of a feedback module comprised by the sensor unit as taught by NISHIZAWA et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a sensor unit further configured to be worn by the user, and wherein the sensor unit comprises a feedback module configured to provide a feedback information on an operating state of the surgical microscope so as to alert the user of detection by the sensor unit.

As per claim 15 SCHNEIDER ET AL depicts in figure 2 and discloses: A non-transitory storage medium having electronically readable control signals stored thereon, which cooperate with a programmable computer system such that a method for controlling a surgical microscope 200 is performed, the method comprising: detecting a user operation by means of a sensor unit 218 which is worn by a user { [0055] Tracker 218 can be a head tracker, an eye tracker, or both, for tracking the position and orientation, or at least the Line of Sight (LOS) of the user. }, generating a command signal based on the detected user operation, and controlling the surgical microscope 200 based on the command signal. { [0073] That is, the head tracker or eye tracker of the microsurgery system captures the head or eye movements of the user . . . For example, the user can move her head forward to activate a "zoom in" function, or move her head away to activate a "zoom out" function (the same can be for focus instead of zoom). },

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SCHNEIDER ET AL (US 2015/0173846) in view of Lo (US 20180024633).  SCHNEIDER ET AL discloses the claimed invention. See description supra. However, regarding claim 11 SCHNEIDER ET AL is silent as to: The microscope system according to claim 10, wherein the control element is configured to detect a user identification.

With respect to claim 11 SCHNEIDER ET AL depicts in figure 10 and discloses:  the control element is configured to detect a user identification. { [0111] In a step 1016, face detection assigns face ID based on the characteristic of detected face landmarks. A face ID is sent to Remote server. In a step 1019, determine whether this is an old face in the existing customer profile }.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the microscope system of SCHNEIDER ET AL with the control element is configured to detect a user identification as taught by Lo. The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a microscope system with the control element is configured to detect a user identification so as to identify and authorize a return user and utilize a custom profile previously setup.  See [0104] & [0112] of Lo.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd